DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the reply filed on 05/21/2021.

Claims 5-11 have been amended. 
Claims 1-4 have been canceled. 
Claims 5-11 are pending.
Amended specification was filed for entry.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Hwang on 02/16/2022.

Claim 5, line 15, “the clip” has been changed to - - the clip member - -.
Claim 7, line 3, “the partitioning piece” has been changed to - - the partition piece - -.
Claim 7, line 3, “the guiding groove” has been changed to - - the guide groove - -.
Claim 8, line 4, “the clip” has been changed to - - the clip member - -.
Claim 10, line 2, “the strap adjustmen” has been changed to - - the strap adjustment - -.
Claim 10, line 3, “at a a side” has been changed to - - at a side - -.
Claim 10, line 4, “an extension piece” has been changed to - - the extension piece - -.
Claim 11, line 2, “the extension piece” has been changed to - - the clip member - -.
Claim 11, line 3, “larger than” has been changed to - - smaller than - -.
Claim 11, line 3, “the clip” has been changed to - - the clip member - -.
Claim 11, line 4, “and clip member” has been changed to - - and the clip member - -.

REASONS FOR ALLOWANCE

Claims 5-11 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5 see Office action mailed on 11/13/2020, for the examiner’s statement of reason for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S COMMENT

In view of applicant’s amendments to the specification and claims submitted in the reply filed on 05/21/2021, the objections to the specification and claims the indicated in the prior Office action have been withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677